Appeal No. 3602 from Judgment dated December 10, 1987, W.W. Brown, Ruling Judge, Calhoun County Circuit Court.
Ottis B. Crocker, Jr., Bruce, for appellant.
Mike C. Moore, Atty. Gen., Leyser Q. Morris, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before ROY NOBLE LEE, C.J., and PRATHER and ROBERTSON, JJ.
Conviction of Burglary Reversed and Sentence Vacated; Conviction of Grand Larceny and Sentence of Five (5) Years as an habitual offender Affirmed.
DAN M. LEE, P.J., and SULLIVAN, PITTMAN, BANKS and McRAE, JJ., concur.
HAWKINS, P.J., not participating.